DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Examiner’s interpretation of certain claim limitations as 35 U.S.C. 112(f) claim limitations, applicant has significantly amended the claim language to recite:
“a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor, the imaging apparatus functions as…a controlling unit…evaluation value acquiring unit…and…a determining unit”
	Applicant contends that this new wording overcome the Examiner’s interpretation under 35 U.S.C. 112(f).  The Examiner agrees.  However, this new wording appears to introduce new matter.  See the new matter rejection under 35 U.S.C. 112(a) below.
Similarly, applicant contends that their amendment to the claims overcomes the rejection under 35 U.S.C. 112(b) since the claims should no longer be interpreted under 35 U.S.C. 112(f).  The Examiner agrees.  The 35 U.S.C. 112(b) rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments, see pages 8-9 of the response filed March 15, 2021, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  In particular, the Examiner agrees that Chen fails to specifically disclose determining a tilt angle for each of the plurality of areas.  Chen only appears to determine the 
With regard to the translation of Chen (CN1032461131 A), applicant stated that a translation was not provided.  However, the Examiner used the translation provided by applicant themselves as part of the European Office Action included in the IDS of April 2, 2020. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 11 of claim 1, applicant recites the phrase “the control unit”.  However, applicant has never previously claimed a control unit.  It is clear that applicant is referring to the previously claimed “controlling unit”.  Applicant should maintain consistency among claim terms.  A more appropriate wording for “the control unit” in line 11 would be – the controlling unit –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
Regarding claim 1, applicant recites the phrase “a respective area constant evaluation value”.  It is unclear what this “constant” evaluation value is referring to.  The specification never mentions a “constant evaluation value.  Furthermore, it is unclear if this is merely a typographical error and applicant is referring to the previously claimed “contrast evaluation value”.  Since it is unclear what this is referring to, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-5 and 7-15 are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant has amended the claims to recite:
a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor, the imaging apparatus functions as…a controlling unit…evaluation value acquiring unit…and…a determining unit”
	However, in the originally filed specification applicant never disclosed a hardware processor and a memory for storing instructions to cause the hardware processor to operate as disclosed.  It is noted that applicant has not pointed out where support for this amendment can found in the originally filed specification.  Furthermore, a thorough review of the specification failed to uncover any recitation of a hardware processor and a memory for storing instructions to cause the hardware processor to operate as disclosed.  In fact, it does not appear that the specification discloses a memory that stores instructions for carrying out the operations of the device at all.  Therefore, these newly added limitations constitute new matter.
Claims 2-5 and 7-15 are rejected as being dependent upon claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 22, 2021